Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie D. Rainey petitions for a writ of mandamus, alleging the district court has unduly delayed acting on post-judgment motions he filed in connection with the criminal proceedings against him. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the motions on October 29, 2014. Accordingly, because the district court has recently disposed of Rainey’s motions, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and deny Rainey’s motions to appoint counsel and for summary remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.